      Case 18-58737-jwc         Doc 51 Filed 12/02/20 Entered 12/09/20 11:11:26                    Desc Ntc.
                                  Resetting 341 mtg CH. 7 Page 1 of 1
                             UNITED STATES BANKRUPTCY COURT
                                  Northern District of Georgia
                                       Atlanta Division

In    Debtor(s)
Re:   Kathleen Monica Best                          Case No.: 18−58737−jwc
      1281 Providence Way                           Chapter: 7
      Lawrenceville, GA 30046                       Judge: Jeffery W. Cavender

      xxx−xx−1165




      NOTICE REGARDING RESCHEDULING OF MEETING OF
              CREDITORS OF CHAPTER 7 DEBTOR

      Debtor did not appear at the previously scheduled Section 341 Meeting of Creditors. The Meeting of
Creditors has been rescheduled to:

    1/11/21 at 10:40 AM
    Meeting will be telephonic. To attend, Dial: 866−917−0054 and enter: 4377744, when prompted
for participation code..

      In accordance with 11 U.S.C. § 343 of the Bankruptcy Code, debtor must appear at the Meeting of
Creditors and submit to examination under oath. If debtor fails to appear at the rescheduled Meeting of
Creditors , the case may be dismissed without further notice or hearing, in accordance with General Order
No. 2 as entered by this Court on October 5, 2005.




Dated: December 9, 2020




                                                    M. Regina Thomas
                                                    Clerk of Court




Form 424
